Exhibit 10.39

 

FedEx Pricing Agreement

 

Table of Contents

 

FedEx Pricing Agreement

   1/16

Express Pricing Attachment

   4/16

Ground Pricing Attachment

   10/16

 

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT

 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN

 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

LOGO [g22720img002.jpg]

 

FedEx Pricing Agreement

 

Agreement Number: 2125351

 

Customer Name: PROVIDE COMMERCE, INC.

 

Effective Date: See Below (“Effective Date”)

 

Customer, including any of its divisions, subsidiaries and affiliates, a
majority (defined as 51%) of whose voting stock is directly or indirectly owned
by Customer (“Customer” herein), and FedEx agree to enter into this FedEx
Pricing Agreement (the “Agreement”) subject to the following terms and
conditions.

 

1. Pricing. FedEx agrees to provide to Customer transportation services under
the terms contained in this Agreement. Pricing for FedEx Express and/or FedEx
Ground services is attached and incorporated by reference. A courtesy copy of
Customer’s pricing reflected as net rates is available upon request from
Customer’s FedEx sales professional. Net rate sheets are provided as a courtesy
and are not incorporated within the Agreement.

 

For FedEx Ground services, FedEx will provide such services to Customer for each
package that Customer drops off at FedEx World Service Centers, FedEx Kinko’s
Office and Print Centers, and other participating locations as identified by
FedEx from time to time. FedEx may at its sole discretion provide Customer with
regularly scheduled pick–ups for Ground services.

 

The pricing provided to Customer is for Customer’s exclusive use and benefit and
may not be resold or otherwise extended to any other party without prior written
consent of FedEx. The pricing is effective the later of the date identified
above, if any, or [***] following possession of a fully executed Agreement by
FedEx’s authorized representative (“Effective Date”). Only the account and
barcode numbers verified by FedEx will participate in the pricing. Only the
billed account and barcode number will receive the applicable pricing and
revenue credit. To add an account or location, Customer must notify the FedEx
sales executive in writing at least seven days in advance.

 

2. Service Guide. Each shipment made with FedEx is subject to the country of
origin location’s terms and conditions of carriage and the FedEx Service Guide
in effect at the time of shipment, which terms are incorporated into this
Agreement by reference. FedEx reserves the right to modify the FedEx Service
Guide, including a modification of the published transportation rates, at
anytime without notice. Customer is directed to the FedEx web site www.fedex.com
for changes in the FedEx Service Guide. In the event there is a conflict between
this Agreement and the FedEx Service Guide, the provisions of this Agreement
control.

 

3. Payment Terms. Payment is due at the time services are rendered. FedEx may,
however, extend credit privileges. The invoice date begins the credit term
cycle, and payment is due within the number of days specified below from the
invoice date. However, invoices for duties and taxes are payable on receipt.
Customer agrees that remaining current on all payables is a condition to the
extension of credit and pricing. Failure to comply with payment terms may result
in denial of credit or removal of applicable pricing. FedEx reserves the right
to discontinue credit privileges at any time upon notice and for any reason.

 

Payment Terms: [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.

 

1/16



--------------------------------------------------------------------------------

4. Automation. Customer agrees that all shipping locations will use a FedEx
online or FedEx compatible shipping solution that is approved and authorized by
FedEx, and an agreement for the placement or use of any such shipping solution
shall be accepted prior to such use.

 

5. Unexpected Volume. FedEx will use commercially reasonable efforts to
accommodate Customer’s seasonal shipping needs. In the event Customer tenders
packages which substantially exceed the number of packages tendered on average
for the location by the Customer throughout the year, and exceeding the number
of packages FedEx has planned for and advised Customer in writing that it can
accommodate, FedEx may, at its sole option, either accept such packages subject
to waiver of Money Back Guarantees (if any) and commitment times, or decline to
accept such packages without further obligation of any kind to Customer.

 

6. Confidentiality. Both FedEx and Customer agree that the terms of this
Agreement, including the attached pricing, are confidential and shall be held in
strict confidence by both parties and may not be disclosed unless required by
law. Customer agrees not to post or publicly display the terms or the pricing
except with respect to any filings with the U.S. Securities and Exchange
Commission that Customer is required to make. FedEx and Customer also agree that
any discussions or negotiations regarding the attached pricing or any changes
thereto (including but not limited to future pricing offerings) are also
confidential and are pursuant to this provision of confidentiality.

 

7. Term. This Agreement commences on the Effective Date and continues until
terminated by either party.

 

8. Termination. Either party may terminate this Agreement immediately upon
notice for the other party’s noncompliance with its terms. Either party may
terminate this Agreement without cause and without penalty at any time upon 60
days prior written notice to the other.

 

9. Prior Agreements. This Agreement supersedes all Pricing Agreements and
Addenda, if any, for FedEx Express and/or FedEx Ground services between FedEx
and Customer for the designated account(s) and bar code number(s) relating to
the services and package types covered by this Agreement and identified on the
respective pricing attachments.

 

10. No Modifications. Any alterations to this document by either party will
render it null and void.

 

11. Other. This Agreement does not provide for the shipment of alcohol, tobacco,
or other items or commodities that may be prohibited by law. Such commodities
require a separate agreement.

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the last
date provided below:

 

PROVIDE COMMERCE, INC. (“Customer”)      

FEDERAL EXPRESS CORPORATION AND

FEDEX GROUND PACKAGE SYSTEM, INC.

(collectively, “FedEx”) By their agent

FedEx Corporate Services, Inc.

By:  

/s/ Mark Sottosanti

      By:  

/s/ Diane Diamond

Print Name:

 

Mark Sottosanti

     

Print Name:

 

Diane Diamond

Title:

 

SVP, Planning & Logistics

     

Title:

 

World Wide Acct Manager

 

2/16



--------------------------------------------------------------------------------

Date: 4/25/2005  

Date: 4/26/05

   

Employee No.: [***]

 

Offer expires if not accepted by Customer within 30 days of date of presentment
of Agreement.

 

Attachments:

 

Please indicate your receipt and acceptance of the following pricing attachments
by initialing below:

 

Express pricing attachment:

   /s/ Mark Sottosanti   

I Accept

     _______________   

I Do Not Accept

Ground pricing attachment:

   /s/ Mark Sottosanti   

I Accept

     _______________   

I Do Not Accept

 

LOGO [g22720img001.jpg]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.

 

3/16